DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed March 8, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 1, 7, 8, 12, and 13 are currently pending. 
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2021.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/15/2016. It is noted, however, that the foreign priority date is the effective filing date of the claimed invention IF
-the foreign application supports the claimed invention under 112(2), AND
-the applicant has perfected the right of priority by providing
-a certified copy of the priority application, and 
-a translation of the priority application (if not in English).  
In the instant case Applicant has submitted a certified copy of the priority application but it is not in English.  The effective filing date of the Application is considered to be 2/13/2017 which is the filing date of PCT/KR2017/001541. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between (i) cortisol or PER1/ARNTL levels and the circadian rhythm of a subject and (ii) the circadian rhythm of a subject and mania, depression and mixed mania. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “embodying” the circadian rhythm as an optimized sine function by acquiring the measure concentration of cortisol as time series data (clm 1 and 7). The broadest reasonable interpretation of the “embodying” step is that it encompass data analysis that can be performed in the human mind.  For example, one may “embody” the circadian rhythm by looking at a graph showing how the marker levels rise and fall over a time period.
The claims recite a step of “determining” an acrophase in a circadian rhythm, wherein the acrophase is a time when the circadian rhythm as the optimized sine function reaches a maximum peak (clm 1 and 7). The broadest reasonable interpretation of the “determining” step is that it encompass data analysis that can be performed in the human mind.  For example, one may “determine” the acrophase by looking for the peak on a graph showing how the marker levels rise and fall over a time period.
The claims recite a step of “comparing” the acrophase of the circadian rhythm with the acrophase of the circadian rhythm of a normal person to determine if the acrophase is ahead or delayed (clm 1 and 7). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” two different acrophases by looking for the peaks on  graphs showing how the marker levels rise and fall over a time period for a subject and a normal person. 
The claims recite a step of “diagnosing” the  subject with mania, depression, or mixed mania (clm 1 and 7). The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental processes. For example, one may “diagnose” mania, depression, or mixed mania by thinking about whether the acrophase of the subject is ahead or delayed in comparison to the normal person. 
The claims recite a step of “calculating” a value from the expression levels of PER1 and ARNTL by dividing the measured expression level of PER1 by the measured expression level of ARNTL (clm 7). Mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
  	Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring cortisol or PER1 and ARNTL. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of collecting a biological sample from a subject for 24-48 hours with an interval of 2-6 hours and measuring cortisol or PER1 and ARNTL. The steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring merely instructs a scientist to use any technique to detect cortisol or PER1 and ARNTL. The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  
For example Novakova (Bipolar Disord 2015 May; 17(3) pages 303-314) teaches that they determined the change of salivary melatonin levels and PER1 and Nr1d1 expression levels in buccal epithelial cells obtained from subjects experiencing manic episodes over a 24 hour period (see Fig 1b and 3a). Novakova teaches that sample collection started at 7am and continued every four hours throughout the 24 hour period (page 305, col 2). 

Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 101. The Applicants argue that the claims recite significantly more than laws of nature and abstract ideas because the claims are drawn to the determination of the time of the acrophase of the circadian rhythms of the subject and that of the normal person in making the appropriate diagnosis, wherein determination of the acrophase is based on the varying levels of salivary cortisol or the PER1 and ARNTL gene expression levels throughout the day, which are measured through the biological sample collection. The acrophase is “the time when the circadian rhythm reaches the maximum (peak). Specifically, it means the time when the circadian rhythm expressed by a sinusoid reaches the maximum (peak).” See specification at page 9, lines 16-19. The time of the onset of the acrophase in the subject, determined from the measured levels of cortisol or PER1 and ARNTL gene expression levels throughout the day, is used to determine whether the circadian rhythm of the subject is normal or abnormal (i.e. delayed, ahead) based on the circadian rhythm of the normal person, whose circadian rhythm as a function of the measured levels of cortisol or PER1 and ARNTL gene expression levels throughout the day is normal, in making the diagnosis, which is based on the mistiming of the acrophase of the subject.
	This argument has been fully considered but does not specifically address how the recited judicial exceptions are integrated into a practical application or how the claims recite steps in addition to the judicial exceptions that provide an inventive concept.  The rejection is maintained/modified to address the claims as amended.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (EbioMedicine 11 (2016) pages 285-295, pub online 8/13/2016).
Regarding Claim 1 Moon teaches that disturbances in circadian rhythms have been suggested as a possible cause of bipolar disorder.  Moon teaches that they studied 31 mood episodes of 26 BD patients and 18 controls (abstract).  Moon teaches that all participants wore wrist actigraphs during the studies. Moon teaches that circadian rhythms of physical activity were analyzed using the Actiwatch-L and Cosinor software.  The software estimates the phase of a circadian rhythm by determining its acrophase, which is the time of the peak of the best fitting sine curve (abstract, page 287, col 1 and col 2).   Moon teaches that they obtained saliva samples at 8:00, 11:00, 15:00, 19:00, and 23:00 for two consecutive days (abstract, page 287, col 1).  Moon teaches that collected saliva was used for analysis of the cortisol gene circadian rhythm (abstract, page 287, col 1 to page 288, col 1). Fig 2 shows the circadian rhythm of salivary cortisol in healthy subjects with an acrophase at ~8.  Fig 3(a) shows the circadian rhythm of salivary cortisol in manic episodes with an acrophase at ~24. Fig 5(a) shows the circadian rhythm of salivary cortisol in mixed manic episodes with an acrophase at ~16 and the circadian rhythm of salivary cortisol in depressed episodes with an acrophase at ~12. Moon teaches that at admission, most of the manic episodes showed about 7 hour advanced biochemical circadian acrophases in acute states (equivalent to 17 hour delayed), and recovered through delays (clockwise), returning to the normal range of the control group (page 289, col 2).  Moon teaches that patients in mixed states recovered from manic episodes by about 6–7 h phase advances (page 290, col 1). Moon teaches that patients with depressive episodes showed about 4–5 hour delayed biochemical circadian acrophases at the start of hospitalization, and then recovered through advances to the normal ranges of the control group (page 290, col 1). Moon teaches using circadian rhythms as a novel biomarker for the diagnosis and treatment monitoring in bipolar disease (page 294, col 1).  
Regarding Claim 7 Moon teaches that disturbances in circadian rhythms have been suggested as a possible cause of bipolar disorder.  Moon teaches that they studied 31 mood episodes of 26 BD patients and 18 controls (abstract).  Moon teaches that all participants wore wrist actigraphs during the studies. Moon teaches that circadian rhythms of physical activity were analyzed using the Actiwatch-L and Cosinor software.  The software estimates the phase of a circadian rhythm by determining its acrophase, which is the time of the peak of the best fitting sine curve (abstract, page 287, col 1 and col 2).   Moon teaches that they obtained buccal cell samples at 8:00, 11:00, 15:00, 19:00, and 23:00 for two consecutive days (abstract, page 287, col 1).  Moon teaches that collected buccal cells were used for analysis of the PER1 and ARNTL genes circadian rhythm.  Moon teaches that the ratios of PER1/ARNTL at each sampling time were used to describe circadian rhythms (abstract, page 289, col 1). Fig 2 shows the circadian rhythm of PER1/ARNTL in healthy subjects with an acrophase at ~15.  Fig 3(b) shows the circadian rhythm of PER1/ARNTL in manic episodes with an acrophase at ~7. Fig 5(b) shows the circadian rhythm of PER1/ARNTL in mixed manic episodes with an acrophase at ~22 and the circadian rhythm of PER1/ARNTL in depressed episodes with an acrophase at ~19. Moon teaches that at admission, most of the manic episodes showed about 7 hour advanced biochemical circadian acrophases in acute states (equivalent to 17 hour delayed), and recovered through delays (clockwise), returning to the normal range of the control group (page 289, col 2).  Moon teaches that patients in mixed states recovered from manic episodes by about 6–7 h phase advances (page 290, col 1). Moon teaches that patients with depressive episodes showed about 4–5 hour delayed biochemical circadian acrophases at the start of hospitalization, and then recovered through advances to the normal ranges of the control group (page 290, col 1). Moon teaches using circadian rhythms as a novel biomarker for the diagnosis and treatment monitoring in bipolar disease (page 294, col 1).  
Regarding Claims 8 and 13 Moon teaches a method wherein the measurement of cortisol or PER1/ARNTL excludes sleeping hours (see Figures 2, 3, and 5 where sleep is blacked out). 

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 102 in view of Moon.   The Applicants argue that Moon should be disqualified as prior art under AIA  35 U.S.C. 102(b)(1)(A). The cited Moon reference, published August 13, 2016, includes the authors Heon-Jeong, Lee, Chul-Hyun Cho, and Joung-Ho Moon, whom are the named inventors of the present application. Therefore, the disclosure of the Moon reference was made by the inventor or joint inventor of the present application. Because the disclosure of Moon reference was made one year or less (August 13, 2016) before the effective filing date of the present application (February 13, 2017), the Moon reference should be disqualified as prior art under AJA 35 U.S.C. 102(b)(1)(A).
This argument has been fully considered but is not persuasive. For the 102(b)(1)(A) exception to apply, the public disclosure must also be an “inventor originated disclosure” (i.e., the subject matter in the public disclosure must be attributable to the inventor, one or more co-inventors, or another who obtained the subject matter directly or indirectly from the inventor or a co-inventor). In the present situation the 102(b)(1)(A) exception does not apply because there is no evidence on the record that explains the involvement of Son, Geum, Chung, Kim, Kang, Park, Yoon, Kim, Jee, An, or Kripke (the co-authors of the Moon paper that are not listed as inventors). 
 	MPEP 2151 states that an applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a) (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).


9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634